     Case 1:17-cv-00898-NONE-JLT Document 33 Filed 02/18/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PHILLIP J. LONG,                                     CASE NO. 1:17-cv-0898-NONE-JLT (PC)

12                       Plaintiff,                        ORDER DISCHARING ORDER TO SHOW
                                                           CAUSE; AND
13           v.
                                                           ORDER GRANTING PLAINTIFF’S
14    JANE DOE,                                            MOTION FOR A SUBPOENA

15                       Defendant.                        (Docs. 30, 31)

16

17          This action proceeds against a single defendant, Jane Doe, on an Eighth Amendment
18   medical indifference claim. (Docs. 11, 12.) Jane Doe is a nurse with the company Corizon Health,
19   Inc., which contracts with the Fresno County Jail to provide medical services to the jail inmates.
20   Plaintiff has twice sought Jane Doe’s identity by serving a subpoena on Corizon Health. In response
21   to his first subpoena, counsel for Corizon Health responded that the subpoena was too vague. The
22   Court then issued an amended subpoena for Plaintiff on April 16, 2020, who provided further
23   details to assist in identifying Jane Doe. (Doc. 26.) Plaintiff recently submitted a filing indicating
24   that counsel for Corizon Health has not responded to the amended subpoena.
25          On January 26, 2021, the Court ordered counsel for Corizon Health to show cause for the
26   failure to respond to a subpoena. (Doc. 31.) Counsel answered to the order, stating that he
27   responded to the subpoena informing plaintiff that he does not have any records within his
28


                                                       1
     Case 1:17-cv-00898-NONE-JLT Document 33 Filed 02/18/21 Page 2 of 4

     possession, custody, or control that reflect who treated him on July 8, 2016. (Doc. 32.) In light of
 1
     this response, the order to show cause will be discharged.
 2
            Plaintiff has filed another motion for a subpoena directed to the California Department of
 3
     Corrections and Rehabilitation to identify Jane Doe. The Court’s authorization of a subpoena
 4
     duces tecum requested by an in forma pauperis plaintiff is subject to limitations. Because
 5
     personal service of a subpoena duces tecum is required, Federal Rule of Civil Procedure 45(b),
 6
     “[d]irecting the Marshal's Office to expend its resources personally serving a subpoena is not
 7
     taken lightly by the court,” Austin v. Winett, 2008 WL 5213414, *1 (E.D. Cal. 2008); 28 U.S.C.
 8
     § 1915(d). Limitations include the relevance of the information sought as well as the burden and
 9
     expense to the non-party in providing the requested information. Fed. R. Civ. P. 26, 45. A motion
10
     for issuance of a subpoena duces tecum should be supported by clear identification of the
11
     documents sought and a showing that the records are obtainable only through the identified third
12
     party. See, e.g., Davis v. Ramen, 2010 WL 1948560, *1 (E.D. Cal. 2010); Williams v. Adams,
13
     2010 WL 148703, *1 (E.D. Cal. 2010). The “Federal Rules of Civil Procedure were not intended
14
     to burden a non-party with a duty to suffer excessive or unusual expenses in order to comply with
15
     a subpoena duces tecum.” Badman v. Stark, 139 F.R.D. 601, 605 (M.D. Pa. 1991). Non-parties
16
     are “entitled to have the benefit of this Court's vigilance” in considering these factors. Id.
17
            Plaintiff motion and the allegations in the pleading are sufficiently specific as to the
18
     information sought: a female nurse who worked at the North Annex Jail division of the Fresno
19
     County Jail on July 8, 2016, between the hours of 2:00 p.m. and 5:00 p.m. The identity of this
20
     individual is critical in order for plaintiff to proceed with this action. The motion, however, is
21
     improperly directed to the CDCR, the State of California’s prison system, which is unaffiliated
22
     with the Fresno County Sheriff’s Office, a division of Fresno County. The Court will therefore
23
     construe plaintiff’s motion as seeking a subpoena to be served on the Fresno County Jail.
24
     Accordingly, the Court ORDERS as follows:
25
            1. The order to show cause (Doc. 31) is DISCHARGED, and the Clerk of Court is directed
26
                to serve a copy of this order on the following:
27

28


                                                        2
     Case 1:17-cv-00898-NONE-JLT Document 33 Filed 02/18/21 Page 3 of 4

                  MATTHEW M. GRIGG
 1                Law Offices of Matthew M. Grigg
                  1700 N. Broadway, Ste. 360
 2                Walnut Creek, CA 94596
 3         2. Plaintiff’s motion for subpoena (Doc. 30) is GRANTED;
 4         3. The Clerk of Court shall forward the following documents to the United States
 5            Marshal (USM):
 6                a. One completed and issued subpoena duces tecum to be served on:
 7                    Litigation Coordinator
                      Fresno County Jail
 8                    North Annex Jail
                      1265 M Street
 9                    Fresno, CA 93721
10                b. One copy of the second amended complaint (Doc. 9);
11                c. One completed USM–285 form; and
12                d. Two copies of this order, one to accompany the subpoena and one for the
13                    USM;
14         4. In completing the subpoena, the Clerk of Court shall list, as described here, the
15            documents requested:
16                Documents identifying the name of Jane Doe, a female nurse who
17                worked at the North Annex Jail in Fresno, California on July 8, 2016.
18                On that date, plaintiff was housed in Bed # 39 in the D Pod on the
19                fourth floor of the North Annex Jail, his injury occurred in the gym
20                facility on the fourth floor at approximately 2 p.m., and the female
21                nurse would have treated plaintiff between 2 p.m. and 5 p.m.
22         5. Within twenty days from the date of this order, the USM is DIRECTED to serve the
23            subpoena in accordance with the provisions of Rule 45 of the Federal Rules of Civil
24            Procedure;
25         6. The USM shall effect personal service of the subpoena duces tecum, along with a copy
26            of this order and a copy of the second amended complaint, upon the individual/entity
27

28


                                                    3
     Case 1:17-cv-00898-NONE-JLT Document 33 Filed 02/18/21 Page 4 of 4

                 named in the subpoena pursuant to Rule 45 of the Federal Rules of Civil Procedure
 1
                 and 28 U.S.C. § 566(c);
 2
           7. Within ten days after personal service is effected, the USM shall file the return of
 3
                 service, along with the costs subsequently incurred in effecting service, and said costs
 4
                 shall be enumerated on the USM–285 form; and
 5
           8. Within thirty days after service is effected, the Fresno County Jail Litigation
 6
                 Coordinator is directed to serve the responsive documents on plaintiff:
 7
                    Phillip J. Long
 8                  BJ-2973
                    Ironwood State Prison (“ISP-2)
 9                  P.O. Box 2199
                    Blythe, CA 92226-2199
10
           9. Within fourteen days upon receipt of the documents identifying Jane Doe, plaintiff is
11
                 directed to submit a notice with the Court, upon which he will then be directed to
12
                 submit documents necessary to effectuate service.
13

14   IT IS SO ORDERED.
15
        Dated:     February 17, 2021                           /s/ Jennifer L. Thurston
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
27

28


                                                       4
